Citation Nr: 9926350	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for a scar in the right 
supraorbital region.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
December 1994.
 


This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded by the Board in 
September 1997 for further development; it was returned to 
the Board in July 1999.

The Board initially notes that the veteran was issued a 
Statement of the Case (SOC) in May 1999 with respect to the 
issues of entitlement to increased ratings for migraine 
headaches with right-sided hemiparesis and the postoperative 
residuals of a cyst of the third ventricle of the brain, and 
for entitlement to service connection for a seizure disorder; 
the SOC was issued in response to a March 1999 Notice of 
Disagreement submitted by the veteran's representative with 
respect to a March 1999 rating decision.  The record reflects 
that no further communication with respect to the issues 
addressed in the May 1999 SOC has been received from either 
the veteran or her representative.  Accordingly, the only 
issue currently before the Board is listed on the title page 
of this action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's scar in the supraorbital region is not 
symptomatic, productive of any limitation of function or more 
than slightly disfiguring.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar in the right 
supraorbital region have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected scar in the right supraorbital region.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).


Service medical records show that the veteran sustained a 
superficial laceration above the right eye in May 1993 
secondary to a possible dog bite.  The laceration was located 
above the right eye lid, but below the brow, and caused no 
visual impairment.  The wound was sutured.  The service 
records are negative for any further complaints with respect 
to the laceration.

On VA examination in May 1995, physical examination disclosed 
the presence of a small, healed linear scar of the right 
supraorbital region.  No specific complaints regarding the 
scar were reported and the veteran was diagnosed with small 
scar in the right supraorbital region secondary to dog bite.

In January and March 1996 statements, the veteran averred 
that while her scar was not painful, it made her self-
conscious about her appearance.  She indicated that makeup 
was ineffective in concealing the scar.

On file is the report of a July 1998 VA examination, which 
documents the veteran's contention that she occasionally 
experienced a sharp pain in the area of the scar of the right 
supraorbital region and that she would develop involuntary 
twitching in the area of that scar.  Physical examination 
disclosed the presence of a scar at the middle to outer upper 
eyelid on the right.  The examiner noted that the scar 
consisted of a 2.5 centimeter curved part on the upper eyelid 
and a 2 centimeter horizontal portion on the lower part of 
the eyelid.  No keloid, deformities or functional impairment 
was identified.  The veteran was diagnosed with scar in the 
right supraorbital region.  Photographs of the veteran's scar 
were taken and attached to the examination report.

The RO evaluated the veteran's scar in the right supraorbital 
region as noncompensably disabling under Diagnostic Code 
7800.  Under that code, disfiguring scars of the head, face 
or neck warrant a noncompensable evaluation if the 
disfigurement is slight or a 10 percent evaluation if the 
disfigurement is moderate.  38 C.F.R. § 4.118, DC 7800.  
Alternatively, a 10 percent rating is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration.  

38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation is appropriate for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A scar may also be rated 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.
 
Although the veteran reports that she considers the scar in 
the right supraorbital region to be disfiguring, the 
veteran's examiners have not described the scar as 
disfiguring, and in the Board's opinion, based on review of 
the several photographs of record of the veteran's facial 
area, the scar is small and not more than slightly 
disfiguring.  Moreover, although the veteran recently 
reported occasional sharp pain in the region of the scar, she 
nevertheless has denied that the scar itself is painful or 
tender.  In any event, neither the May 1995 examiner nor the 
July 1998 examiner has suggested that the scar is painful or 
tender and there is otherwise no objective evidence of pain 
or tenderness associated with the scar.  There notably is no 
evidence that the scar is poorly nourished or ulcerated, and 
there is no medical evidence of functional limitation 
associated with the scar.  

Since the scar in the veteran's right supraorbital region is 
not more than slightly disfiguring, and as there is no 
clinical or other probative evidence of record indicating 
that the veteran's scar is poorly nourished, ulcerated, 
painful or tender, or that the scar is productive of any 
functional limitation, the Board finds that there is no basis 
for the assignment of a compensable rating for the scar in 
the right supraorbital region.  The veteran's disability does 
not more nearly approximate the criteria for a compensable 
evaluation.  38 C.F.R. § 4.7.







ORDER

Entitlement to a compensable rating for a scar in the right 
supraorbital region is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

